                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


KATINA VON NEWMAN,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:19-0075

THE CITY OF HUNTINGTON;
THE HUNTINGTON POLICE DEPARTMENT; and
MARSHALL UNIVERSITY POLICE,

                               Defendants.

                                             ORDER

       Pending before the Court is Plaintiff Katina Von Newman’s “Motion for Leave to File

Second Amended Complaint and Join Additional Parties.” ECF No. 96. Also pending is Defendant

Marshall University Police Department’s Motion to Dismiss. ECF No. 8. In the first motion,

Plaintiff seeks to amend her original Amended Complaint, ECF No. 18, and join Shawn Henson

and Bradley Koeppen as defendants in this case. See ECF No. 96-1. Under Rule 15 of the Federal

Rules of Civil Procedure, Plaintiff may amend her pleading under these circumstances “only with

the opposing party’s written consent or the court’s leave.” A court “should freely give leave” to

amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). Additionally, a plaintiff may join new

defendants in an action where “any right to relief is asserted against them jointly, severally, or in

the alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences” and “any question of law or fact common to all defendants will arise

in the action.” Fed. R. Civ. P. 20(a)(2).
       Here, the Court notes that Plaintiff was proceeding pro se until counsel was appointed to

represent her on August 26, 2019. ECF No. 64. The Second Amended Complaint is significantly

more coherent and precise than Plaintiff’s prior complaints, and presents a set of distinct claims

that will aid in resolution of this matter on the merits. Though counsel was appointed in August,

“delay alone is not sufficient reason to deny leave to amend.” Johnson v. Oroweat Foods Co.¸785

F.2d 503, 509 (4th Cir. 1986). Indeed, the “law is well settled that leave to amend a pleading should

be denied only when the amendment would be prejudicial to the opposing party, there has been

bad faith on the part of the moving party, or the amendment would be futile.” Edwards v. City of

Goldsboro, 178 F.3d 231, 242 (4th Cir. 1999) (internal quotations omitted) (emphasis in original).

In this case, the Court sees no indication of bad faith on Plaintiff’s part. The proposed amendments

are not obviously futile, either—in fact, they significantly clarify many of the issues implicated by

this case. Nor will the proposed Second Amended Complaint prejudice Defendants as this action

moves forward.

       The Court accordingly GRANTS Plaintiff’s “Motion for Leave to File Second Amended

Complaint and Join Additional Parties.” ECF No. 96. The Second Amended Complaint, ECF No.

96-1, therefore replaces the Amended Complaint, ECF No. 18, and renders it a nullity. See Fawzy

v. Wauquiez Boats SNC, 973 F.3d 451, 453 (4th Cir. 2017). Insofar as “motions directed at

superseded pleadings are to be denied as moot,” Skibbe v. Accredited Home Lenders, Inc., No.

2:08-cv-01393, 2014 WL 2117088, at *3 (S.D.W. Va. May 21, 2014), Defendant Marshall

University Police Department’s Motion to Dismiss is accordingly DENIED AS MOOT.




                                                -2-
       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                          ENTER:        March 3, 2020




                                          ROBERT C. CHAMBERS
                                          UNITED STATES DISTRICT JUDGE




                                            -3-
